Kruse, J. (concurring):
I. concur in affirming the, order appealed from. Where the officers of á municipal corporation threaten -to do a wrongful act for which, if done, the corporation would be liable, and an action is brought against the corporation to restrain such act, and an injunction is granted against the corporation, and the wrongful act is done in violation of the injunction by the officers, for whose act the corporation is responsible, no good reason exists for not punishing the corporation by a proper fine, as is provided in.section 2284 of the Code of Civil Procedure. The last sentence of that section reads as follows: “A corporation may be; fined as'prescribed in this section,-” This sentence was.added to the provisions'of the Bevised *57Statutes upon the same subject, and was enacted with the last installment of the Code of Civil Procedure in 1880. (See 2 R. S. 538, §§ 21, 22; Laws of 1880, chap. 178.) It was evidently intended to settle the question that had theretofore arisen, as to whether a corporation could be punished for contempt. (See Throop’s N. Y. Code Civ. Proc. [1880 ed.] § 2284, note.) It may well be that in many cases where an injunction is violated by the officers of a municipality the corporation itself is not liable, and when all of the evidence in this proceeding is before the court, it may appear that this case is of that character. But I think we would not be warranted in holding, as we would be required to do to reverse this order, that in no case may a municipal corporation be punished for contempt. If a municipal corporation may be enjoined by injunction, it would seem that in a proper case it should be punished for violating the same. Otherwise an injunction may be violated with impunity by irresponsible officers, and irreparable injury done to others in defiance of the order or judgment of the court.
Order affirmed, with ten dollars costs and disbursements.